58 N.J. 113 (1971)
275 A.2d 441
RUTGERS, THE STATE UNIVERSITY, PLAINTIFF-RESPONDENT,
v.
GEORGE F. KUGLER, JR., ATTORNEY GENERAL OF THE STATE OF NEW JERSEY, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued March 22, 1971.
Decided April 5, 1971.
Mr. Alfred L. Nardelli, Deputy Attorney General, argued the cause for the appellant (Mr. George F. Kugler, Jr., Attorney General of New Jersey, attorney; Mr. Stephen Skillman, Assistant Attorney General, of counsel).
Mr. Clyde A. Szuch argued the cause for the respondent (Pitney, Hardin & Kipp, attorneys; Mr. Clyde A. Szuch and Mr. Joel A. Wolff, on the brief).
PER CURIAM.
The judgment is affirmed essentially for the reasons expressed by Judge R.C. Brown in the Law Division, 110 N.J. Super. 424 (1970).
For affirmance  Justices JACOBS, PROCTOR, HALL, SCHETTINO and MOUNTAIN  5.
For reversal  None.